             Case 1:19-cr-00676-PGG Document 87 Filed 05/24/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA

              - against -                                            NOTICE OF MOTION

ALEXEI SAAB,                                                         19 cr. 676 (PGG)

                               Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - --x


          PLEASE TAKE NOTICE that the defendant ALEXEI SAAB will move this Court before

the Honorable Paul G. Gardephe, United States District Judge, Southern District of New York in

the Thurgood Marshall Courthouse, 40 Foley Square New York, New York on a date and time

convenient to the Court, for an Order granting the following relief:

          (1) For an Order granting bail or in the alternative for a detention hearing.

          (2) For an Order compelling the Government to declassify certain information to the

defense.

          (3) For an Order permitting the defendant to make such other and further motions as

may be appropriate; and

          (4) For such other and further relief as to this Court may seem just and proper.

Dated: May 24, 2021
       New York, New York



                                                                   Yours, etc.

          s/Esere Onaodowan                                        s/Marlon G. Kirton
          ONAODOWAN & DELINCE                                      KIRTON LAW FIRM
          Associate Counsel for                                    Attorney for Defendant
          ALEXEI SAAB                                              ALEXEI SAAB

1
        Case 1:19-cr-00676-PGG Document 87 Filed 05/24/21 Page 2 of 2




      116 W. 23rd Street, 5th Floor       175 Fulton Avenue, Suite 305
      New York, N.Y. 10011                Hempstead, New York 1550
      (646) 375-2119 ph                   (516) 833-5617 ph
      (646) 677-6918 fax                  (516) 833-5620 fax
       eonaodowan@eocdlaw.com email       kirtonlawfirm@gmail.com email


TO:

      Hon. Paul G. Gardephe
      United States District Judge
      Thurgood Marshall
      United States Courthouse
      40 Foley Square
      New York, New York 10007

      Jason Richman and Jessica Fender
      Assistant United States Attorneys
      United States Attorney
      Southern District of New York
      Silvio J. Mollo Building
      One Saint Andrews Plaza
      New York, New York 10007

      MR. ALEXEI SAAB




2
